Citation Nr: 1340603	
Decision Date: 12/09/13    Archive Date: 12/20/13

DOCKET NO.  12-30 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an effective date prior to December 7, 2010, for the grant of service connection for bilateral hearing loss.

2.  Entitlement to an effective date prior to December 7, 2010, for the grant of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1963 to November 1966.

This matter comes before the Board of Veterans' Appeals on appeal from a March 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which granted service connection for hearing loss and tinnitus.


FINDINGS OF FACT

1.  The October 1971 and April 1987 rating decisions denying service connection for hearing loss became final, and the Veteran did not make any communication directly, or through a representative, that constitutes a formal claim or may be construed as an informal claim for service connection for hearing loss again until December 7, 2010.

2.  VA received no communication from the Veteran or his representative that constitutes a formal claim or may be construed as an informal claim for service connection for tinnitus prior to December 7, 2010.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to December 7, 2010, for the grant of service connection for hearing loss have not been met.  38 U.S.C.A. §§ 5101, 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.151, 3.155, 3.159, 3.400 (2013).

2.  The criteria for an effective date prior to December 7, 2010, for the grant of service connection for tinnitus have not been met.  38 U.S.C.A. §§ 5101, 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.151, 3.155, 3.159, 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

In December 2010, the RO sent the Veteran a letter providing notice, which satisfied the requirements of the VCAA.  Where service connection has been granted and an initial disability rating and effective date have been assigned, the claim has been more than substantiated, the intended purpose of the VCAA notice has been fulfilled and no additional notice is required as to downstream issues, including the effective date of the benefit.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  The Veteran was afforded a VA audiological examination in February 2011.  There is no argument or indication that the examination or opinions are inadequate.  The Veteran also provided statements in support of his claim. 

As VA satisfied its duties to notify and assist the Veteran, he will not be prejudiced as a result of the Board's adjudication of his claim.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.




II.  Analysis

Generally, the effective date for the grant of service connection and a disability rating will be the day following separation from active service or the date entitlement arose, if the claim is received within one year after discharge from service.  Otherwise, for an award based on an original claim, a claim reopened after a final disallowance, or a claim for an increased rating, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400. 

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  An application for VA compensation must generally be a specific claim in the form prescribed by the VA Secretary, i.e., VA Form 21-526.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  Any communication or action, however, received from the claimant, or certain specified individuals on the claimant's behalf, which indicates an intent to apply for a VA benefit, and identifies the benefit sought, may be considered an informal claim.  38 C.F.R. § 3.155(a). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107.

Hearing Loss

The Veteran contends that the effective date for his claim should be October 20, 1971, the date he first filed a claim for service connection for hearing loss.

First to address the finality of the October 1971 claim, a rating decision issued by the agency of original jurisdiction becomes final if no notice of disagreement is filed within one year from the date of mailing of the decision.  38 U.S.C.A. § 7105.  Such a decision is final and binding on all field offices of the VA as to conclusions based on the evidence on file at the time of the decision.  See 38 C.F.R. § 3.104.  Generally, the claim may only be readjudicated by the field offices upon receipt of new and material evidence.  38 C.F.R. § 3.156.

A rating decision was issued in January 1972 denying service connection after the Veteran's first claim of service connection for hearing loss.  The Veteran did not submit any communication regarding the claim within a year after the 1972 decision and the decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.  A second rating decision was issued in April 1987 after the Veteran petitioned to reopen his claim for service connection for hearing loss.  The April 17, 1987 rating decision determined new and material evidence had not been received and declined to reopen the claim of service connection.  The Veteran did not submit an appeal or contact the VA within the year following that rating decision; thus the decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.  

On December 7, 2010, VA received a petition from the Veteran to reopen his claim for service connection for hearing loss.  As noted above, the effective date for entitlement to benefits in a claim reopened after a final disallowance is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Therefore, the appropriate effective date for the Veteran's claim for service connection for hearing loss is the day his petition to reopen was received, or December 7, 2010.

Tinnitus

Unlike the claim for hearing loss, the Veteran did not file an initial claim for service connection for tinnitus until December 7, 2010.  There was no formal or informal communication from the Veteran to the VA concerning entitlement to benefits for tinnitus before December 7, 2010.  The Board notes that there was some evidence that the Veteran suffered from tinnitus in medical records filed prior to December 7, 2010; however, this evidence did not constitute a claim-it was not a communication from the Veteran or his representative asserting entitlement to benefits.  See 38 C.F.R. § 3.1(p).  The law provides for an effective date of the later of the date entitlement arose or the date the claim was received.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  As such, the appropriate effective date for the Veteran's claim for service connection for tinnitus is December 7, 2010.

For the foregoing reasons, the appropriate effective date for the grant of service connection for hearing loss and tinnitus is December 7, 2010.  As the preponderance of the evidence is against an earlier effective date, the benefit-of-the-doubt doctrine is inapplicable and these claims must be denied.  38 U.S.C.A. § 5107.


ORDER

An effective date prior to December 7, 2010, for the grant of service connection for bilateral hearing loss is denied.

An effective date prior to December 7, 2010, for the grant of service connection for tinnitus is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


